Filed 8/15/22 Marriage of Hall CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re Marriage of KEITH HALL                                B311539
 and TONYA CLAYCOMB HALL.
                                                             (Los Angeles County
 KEITH HALL,                                                 Super. Ct. No. BD646287)

           Petitioner and Respondent,

           v.

 TONYA CLAYCOMB HALL,

           Appellant.


       APPEAL from a judgment of the Superior Court of Los
Angeles County. Colin P. Leis, Judge. Affirmed.
       Tonya Claycomb Hall, in pro. per. for Appellant.
       Niddrie Adams Fuller Singh and Victoria E. Fuller for
Petitioner and Respondent.


                                 _______________________
                        INTRODUCTION

       Tonya Claycomb Hall (Claycomb) appeals from a family
court order modifying temporary spousal support in the marital
dissolution action between her and Keith Hall (Hall). Claycomb
contends the family court abused its discretion in considering
evidence of her domestic violence against the parties’ daughters
in its order. The family court did not abuse its discretion when
modifying temporary spousal support. We affirm.

           FACTUAL AND PROCEDURAL HISTORY

      A.      The Parties’ Marriage and Prior Temporary Support
              Orders
       Hall and Claycomb were married for 23 years and had four
daughters, Isabella, Arianna, Evaliese and Elysia.1 During the
marriage Hall was the primary earner. Through Hall’s real
estate investment activities the couple accumulated significant
wealth, including an eight-figure estate property.
       Hall filed a petition for dissolution of marriage on
September 22, 2016. On April 10, 2017, when two of their
daughters were still minors, the parties entered into a stipulation
and order regarding temporary spousal support and child
support. The order provided Hall would pay Claycomb $45,000
per month in temporary spousal support and $5,000 per month in
child support. At the time of that order, Hall’s base pay was
$250,000 per year, plus $2 million per year in quarterly bonuses.
       In February 2018, Hall filed a request for an order
seeking modification of support after his bonuses were halted.

1     By the time of trial, the parties’ daughters ranged in age
from 19 to 25 years old.




                                 2
On July 26, 2018, the family court granted the request and
entered an order reducing temporary spousal support to $5,394
per month (less child support of $149 per month payable by
Claycomb to Hall). The order also provided for additional Ostler-
Smith spousal support calculated from an annual accounting of
the larger of Hall’s taxable income or cash distributions from
various entities.2

      B.     Claycomb’s Request To Modify Temporary Spousal
             Support and Hall’s Allegations of Claycomb’s
             Domestic Violence Against the Couple’s Children
       On May 28, 2020, Claycomb filed a request for order
seeking an increase of her temporary spousal support from
$5,394 to $54,000 per month. In his opposition, Hall asked the
family court to consider Claycomb’s domestic violence when
setting the amount of spousal support. As an offer of proof of
their testimony at trial, Hall submitted declarations from
Isabella, Arianna and Elysia, which graphically described
Claycomb’s repeated acts of domestic violence against her
daughters.3

2     An Ostler-Smith provision is an additional support award
calculated as a percentage of any discretionary bonus income
actually received. (See In re Marriage of Minkin (2017) 11
Cal.App.5th 939, 949; Marriage of Ostler & Smith (1990) 223
Cal.App.3d 33, 54.)

3      Claycomb disputes the allegations of domestic violence. At
trial, she moved to strike her daughters’ declarations, but her
motion was taken off calendar at her request. Although Isabella,
Arianna and Elysia testified at trial, Claycomb only designated
the fourth day of trial for inclusion in the record, which solely
includes testimony from Hall and Claycomb.




                                3
       Isabella attested Claycomb beat her and her sisters, “from
the day [they] were old enough to handle physical abuse,”
including choking and kicking them, spitting in their faces and
pulling their hair. Isabella stated Claycomb often called her
demeaning and offensive names and stole thousands of dollars
from her summer job earnings for Claycomb’s own use. She
asserted Claycomb’s “tactics were more aggressive” when their
father was not present.
       In her declaration Arianna stated Claycomb pushed her
and her sisters down flights of stairs and threw plates and knives
at them. She described her 15th birthday party, when Hall
discovered Claycomb beating Arianna; Hall shoved Claycomb
away to protect Arianna, which Claycomb later described as an
instance of violence by Hall against Claycomb. Arianna
witnessed repeated instances of violence by Claycomb toward her
sisters and toward Hall, and she defended her two younger
sisters, Evaliese and Elysia, from their mother after their eldest
sister Isabella left for college.
       Elysia, the youngest daughter, described similar incidents
of abuse throughout her childhood, including Claycomb locking
her in the closet and beating her with a wooden hanger. She also
described witnessing Claycomb beat her sister Evaliese with a
belt. Elysia disclosed that when she was four years old, she told
Hall that Claycomb had beaten her. After Hall confronted
Claycomb she beat Elysia “twice as hard” the following day and
threatened Elysia that she would “pay for it worse” if she “ever
said anything to anyone again.” After that, Elysia said she never
disclosed the abuse to anyone. She lived with persistent anxiety,
suicidal thoughts, and “constant fear” of Claycomb until she was
14 years old and moved in with Hall.




                                4
       Noting the amount of his annual salary without bonuses,
Hall requested the court maintain base spousal support at $5,394
per month. However, he sought a modification of the Ostler-
Smith component, requesting that it be calculated from
distributions he actually received from various entities, rather
than “phantom” income attributed to him on his tax returns
based on illiquid gains. Finally, because Claycomb purported to
incur expenses exceeding $75,000 per month, Hall asked that the
family court cap the Ostler-Smith support at $94,870 per month
based on the marital standard of living (though he did not
anticipate earning sufficient income to reach the cap).

       C. The Family Court’s Order
      The bench trial occurred over four days, during which
Isabella, Arianna and Elysia testified.4 On the final day of trial
the court requested the parties “brief the application of Family
Code Section 4320(i) [requiring courts to consider “documented
evidence” of domestic violence by either spouse in ordering
spousal support] to Family Code Section 3600 [authorizing
temporary support during a pending dissolution].”
      On January 24, 2021, the family court issued an order
modifying spousal support. The court found Claycomb committed
“numerous severe acts of domestic violence and abuse over many
years against the parties’ daughters.” The court explained that
“in making that finding, the court fully credits the daughters’
testimony, and disbelieves [Claycomb]’s denials. The court
concluded the legislative history of Family Code section 4320,



4     Evaliese was prepared to testify but was not called as a
witness.




                                5
subdivision (i)(5), showed intent to disfavor spousal support
orders in favor of abusers.
       Based on its finding, the family court found “it equitable
that [Hall] should pay no more support than [Claycomb]
reasonably needs to maintain hearth and home based upon the
parties’ marital standard of living.” The court explained: “By
limiting [Claycomb’s] support to her financial needs, the court
intends that [Claycomb’s] domestic violence denies [her] the
greater support that might flow from [Hall’s] high income under
typical Santa Clara guideline support and Ostler-Smith
calculations.” The court stated it did “not aim to impoverish
[Claycomb] by forcing her to descend several levels of lifestyle;
instead, the court aims to avoid the inequity of adding insult to
[Hall’s] injury by making him support [Claycomb] beyond her
financial needs commensurate with her needs established during
marriage.”
       The family court found Claycomb’s “reasonable needs”
amounted to $43,000 per month, or $522,000 annually. The court
observed that Claycomb “lives rent-and-mortgage-free in a three-
story, five-bedroom, three-bath marital home two blocks from the
beach.” However, it found Claycomb reasonably incurred costs
relating to property taxes, insurance and other monthly
expenses, plus $30,000 per month for savings and investments.
The family court ordered Hall to pay Claycomb “base support of
$4,255 per month in accord with his $250,000 base pay.” The
court also ordered Hall to make an annual Ostler-Smith payment
based on a percentage of the lesser of his taxable income or cash
distributions received, “in order to avoid the inequity of husband
paying support to wife from phantom income from which he did




                                6
not receive cash,” in an amount not to exceed $470,940 ($522,000
total need minus $51,060 [12 months x $4,255]).
       Claycomb timely appealed the family court’s order.

                         DISCUSSION

      A.    Standard of Review
      “An order regarding the modification of spousal support is
reviewed for abuse of discretion.” (In re Marriage of Samson
(2011) 197 Cal.App.4th 23, 29.) Awards of temporary spousal
support “will not be reversed on appeal absent a showing of a
clear abuse of discretion.” (In re Marriage of MacManus (2010)
182 Cal.App.4th 330, 337 (MacManus).)

      B.     Analysis
             1.    Temporary spousal support and modification of
                   temporary spousal support order
       “An award of temporary spousal support ‘“is utilized to
maintain the living conditions and standards of the parties in as
close to the status quo position as possible pending trial and the
division of their assets and obligations.”” (MacManus, supra, 182
Cal.App.4th at p. 337.) Pursuant to Family Code section 3600,
“‘[p]ending a marriage dissolution . . . the court . . . may order
either spouse to pay “any amount that is necessary” for the other
spouse’s support, consistent with the requirements of sections
4320, subdivisions (i) and (m), and 4325.’”5 (In re Marriage of
Freitas (2012) 209 Cal.App.4th 1059, 1067 (Freitas).)



5    Further undesignated statutory references are to the
Family Code.




                                7
      By its reference to section 4320, subdivisions (i) and (m),
and section 4325, section 3600 “requires the trial court to
consider domestic violence between the parties when evaluating
requests for . . . temporary spousal support.” (In re Marriage of
Brewster & Clevenger (2020) 45 Cal.App.5th 481, 501 (Brewster);
accord, Freitas, supra, 209 Cal.App.4th at p. 1067; MacManus,
supra, 182 Cal.App.4th at p. 336.) For temporary spousal
support, “the trial court need consider only the history of
domestic violence, not all the factors in section 4320.” 6
(MacManus, supra, 182 Cal.App.4th at p. 336, fn. 5.) Specifically,
section 4320, subdivision (i), requires the court to consider “[a]ll
documented evidence of any history of domestic violence” when
ordering spousal support, whether “between the parties or
perpetrated by either party against either party’s child.” Section
4320, subdivision (m), provides, “[t]he criminal conviction of an
abusive spouse shall be considered in making a reduction or
elimination of a spousal support award in accordance with
Section 4325.”7 Beyond this statutory directive to consider
domestic violence when making an award of temporary spousal
support, “[a]wards of temporary spousal support rest within the
broad discretion of the trial court and may be ordered in ‘any


6     “Permanent support, by contrast, is constrained by
numerous statutory factors set out in section 4320.” (In re
Marriage of Murray (2002) 101 Cal.App.4th 581, 595 (Murray),
disapproved on another ground in Conservatorship of O.B. (2020)
9 Cal.5th 989, 1010, fn. 7.)
7     Section 4325 sets forth a rebuttable presumption that a
spouse who has been convicted of domestic violence against the
other should not receive an award of temporary or permanent
spousal support.




                                 8
amount’ (§ 3600) subject only to the moving party’s needs and the
other party’s ability to pay.” (Murray, supra, 101 Cal.App.4th at
p. 595; accord, MacManus, supra, 182 Cal.App.4th at p. 337.)
       A temporary spousal support award “may be modified or
terminated at any time except as to an amount that accrued
before the date of the filing of the notice of motion or order to
show cause to modify or terminate.” (§ 3603.) Courts generally
require a “material change of circumstances” to modify a
temporary spousal support order. (See Freitas, supra, 209
Cal.App.4th at pp. 1068-1069; In re Marriage of Gruen (2011) 191
Cal.App.4th 627, 638; but see Murray, supra, 101 Cal.App.4th at
p. 597, fn. 11 [noting in dicta that some courts have not required
a showing of changed circumstances for modification of
temporary spousal support, in contrast to permanent spousal
support].) However, “[t]he changed circumstances rule is not to
be applied mechanistically or without exception,” and “‘there can
be cases where there [has] been no change of circumstances yet it
would be just and equitable to modify an existing order.’”
(Freitas, supra, 209 Cal.App.4th at p. 1069 [court did not abuse
its discretion in terminating temporary spousal support award on
the basis of past domestic violence by the supported spouse,
which the parties had not addressed before the prior support
order].)

            2.    The family court did not abuse its discretion
                  when it considered evidence of Claycomb’s
                  domestic violence against her daughters in its
                  modification of temporary spousal support
      Claycomb contends the court lacked jurisdiction to consider
evidence of her domestic violence because she did not raise
domestic violence in her request for modification of temporary




                                9
spousal support, and there was no domestic violence conviction,
restraining order (DVRO) or DVRO request before the court.
Claycomb asserts the court abused its discretion when it
permitted declarations and testimony from the parties’ adult
daughters about her abuse of them during their childhood, and
when the court made a finding of domestic violence against her.
       We find no error. There is no statutory requirement that a
preexisting DVRO, DVRO request or criminal conviction be in
place before the court may consider evidence of domestic violence,
and Claycomb provides no authority for such a proposition.
Although a domestic violence criminal conviction or issuance of a
protective order, if present, must be considered by the court in
modifying or terminating temporary spousal support (§§ 3600,
4320, subds. (i)(4), (m), 4325), it is not a necessary prerequisite. 8
       Rather, section 4320, subdivision (i), expressly and broadly
requires the court to consider “[a]ll documented evidence of any
history of domestic violence, as defined in Section 6211, between
the parties or perpetrated by either party against either party’s
child, including, but not limited to, consideration of: [¶] (1) A plea
of nolo contendere. [¶] (2) Emotional distress resulting from
domestic violence perpetrated against the supported party by the
supporting party. [¶] (3) Any history of violence against the
supporting party by the supported party. [¶] (4) Issuance of a

8     Even in the context of rebutting the section 4325
presumption against spousal support by a convicted abuser, the
[Legislature] “did not include language requiring that the
convicted spouse prove that the payor spouse was convicted of a
domestic violence offense in order to rebut the section 4325
presumption against spousal support, opting instead to use the
more inclusive term, ‘documented evidence’ of a history of
domestic violence.” (Brewster, supra, 45 Cal.App.5th at p. 504.)




                                 10
protective order after a hearing pursuant to Section 6340.
[¶] (5) A finding by a court during the pendency of a divorce,
separation, or child custody proceeding, or other proceeding
under Division 10 (commencing with Section 6200), that the
spouse has committed domestic violence.” (Italics added.) In
exercising its discretion to award temporary spousal support, a
family court may rely on a documented history of domestic
violence to modify the amount of temporary spousal support it
otherwise would have awarded based on the parties’ need and
ability to pay. (See MacManus, supra, 182 Cal.App.4th at pp.
337-338; Freitas, supra, 209 Cal.App.4th at p. 1069 [court had
discretion to terminate temporary spousal support based on past
domestic violence by the supported spouse not considered in prior
support order].)
       The sworn testimony of the parties’ daughters constituted
documented evidence of a history of domestic violence
perpetrated by Claycomb against her children and was properly
considered by the family court. “Indeed, domestic violence is the
only issue that the Legislature has expressly mandated that a
trial court consider in determining whether to award temporary
spousal support.” (Freitas, supra, 209 Cal.App.4th at p. 1071; cf.
In re Marriage of Cheriton (2001) 92 Cal.App.4th 269, 304,
superseded by statute on other grounds as stated in In re
Marriage of Morton (2018) 27 Cal.App.5th 1025, 1049 [In making
a spousal support order, “the court does not have discretion to
ignore any relevant circumstance enumerated in the statute. To
the contrary, the trial judge must both recognize and apply each
applicable statutory factor in setting spousal support.
[Citations.] Failure to do so is reversible error.”].) Given that
“the Legislature has singled out domestic violence as a critical




                               11
factor that a court must consider in determining whether to
award temporary spousal support” (Freitas, supra, 209
Cal.App.4th at p. 1071), the family court did not abuse its
discretion in considering evidence of domestic violence by
Claycomb against the parties’ daughters.
        Claycomb asserts she did not abuse her daughters and was
instead the victim of domestic violence by Hall during the
marriage. The family court, however, explained that it “fully”
credited the daughters’ testimony and did not believe Claycomb.
The daughters also refuted Claycomb’s accusations against Hall,
explaining that Claycomb falsely claimed Hall physically abused
her after occasions where she injured herself and that Hall only
pushed Claycomb away from himself or the children when she
“wouldn’t back down.” In making a finding of domestic violence,
it is “well within the trial court’s discretion to determine the facts
and judge the credibility of the witnesses.” (Brewster, supra, 45
Cal.App.5th at p. 507.) “[W]e do not judge credibility on appeal”
(id. at p. 508), and the family court had authority to believe the
daughters’ statement of events over Claycomb’s. Their
testimony, which the court determined was credible, provides
substantial evidence in support of the family court’s domestic
violence finding against Claycomb. (See id. at p. 509 [court was
within its discretion to deny additional temporary spousal
support to wife where husband’s testimony of alleged domestic
violence incident was found more credible].)
        We disregard Claycomb’s factual assertions and arguments
that are founded on information not in the appellate record. “A
reviewing court must accept and is bound by the record before it
[citations], cannot properly consider matters not in the record
[citations], and will disregard statements of alleged facts in the




                                 12
briefs on appeal which are not contained in the record.” (Weller v.
Chavarria (1965) 233 Cal.App.2d 234, 246; accord, Cal. Rules of
Court, rules 8.204(a)(1)(C) [appellate brief must support
references with specific citations to the record], 8.204(a)(2)(C)
[opening brief must “[p]rovide a summary of the significant facts
limited to matters in the record].) We also decline to grant Hall’s
motion for sanctions. “An appeal that is simply without merit is
not by definition frivolous and should not incur sanctions.” (In re
Marriage of Flaherty (1982) 31 Cal.3d 637, 650.)

                         DISPOSITION

      The order modifying temporary spousal support is affirmed.
Hall is awarded his costs on appeal.




                                     WISE, J.



We concur:



      PERLUSS, P. J.



      FEUER, J.



      Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution .




                                13